DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Response to Amendment

The reply filed on 9 February 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant’s reply does not address every ground of rejection in the prior Office Action. See 37 CFR 1.111(b).  Applicant has failed to address the rejections of Claim 27 under 35 USC 112.  Furthermore, Applicant has additionally, and once again, failed to address the rejection of Claim 28 under 35 USC 112 and the rejections of Claims 1, 10-14, 18-20, and 29-30 in view of Jain.  As set forth in 37 CFR 1.111(b), “The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references…A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.” [emphasis added].  Since Applicant’s response appears to be bona fide, the Examiner has chosen to exercise the discretion to accept the response and issue the instant Office Action, as set forth in MPEP 714.03.  However, Applicant is once again advised that future failures to fully respond to every ground of objection and rejection in an Office Action may result in a response being held as non-responsive.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…processing unit that is configured to perform…” in 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-2, 4-7, 10-14, 18, and 25-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “computation circuit” in Line 7.  It is unclear as to whether this is intended to refer to the previously claimed “computational circuit” of Lines 2 and 3.


Claim 25 recites the limitation “a preset computational model” in Line 3.  It is unclear as to whether this refers to the previously claimed “computational model” of Claim 19.

Claim 27 recites the limitation "the capacity requirement of the first computational model" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 recites the limitation "the capacity requirement of the second computational model" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 28 recites the limitation “if the first intermediate result is not greater than the second threshold, performing the step of obtaining sensor data” in Lines 2-3.  It is 

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 13, 19-20, 25, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Dynamic Thermal Management for Microprocessors” by Yang Ge (“Ge”).

In reference to Claim 1, Ge discloses a processor control device (See Page 17 Figure 2.1 and Page 35 Figure 3.3 ‘Learning Agent’) for controlling a processor (See Page 17 Figure 2.1 ‘Chip Multiprocessor’ and Page 35 Figure 3.3 ‘CPU’), comprising a computational circuit (See Page 17 Figure 2.1 ‘Online Model Estimator’ and Page 35 Figure 3.3 ‘Learning Algorithm’ and “Perceive State & Compute Reward’) and a memory 

In reference to Claim 13, Ge discloses the limitations as applied to Claim 1 above.  Ge further discloses that the control signal is a power saving signal which includes at least one of a frequency reduction signal, a voltage reduction signal, and a shutdown signal for one or more units (See Page 27 Paragraph 2 and Page 34 Section 3.2.3).


In reference to Claim 19, Ge discloses a processor control method for controlling a processor (See Page 17 Figure 2.1 ‘Chip Multiprocessor’ and Page 35 Figure 3.3 ‘CPU’) comprising: obtaining sensor data, wherein the sensor data is obtained by one or more sensors configured to collect environmental information of a processor control device (See Page 7 Paragraph 2, Page 19 Paragraph 1, Page 22 Paragraph 2, Page 36 Paragraph 1, Page 38 Paragraphs 2-3, and Page 41 Paragraph 2); invoke a computational model to process the sensor data using a machine language algorithm determine whether the sensor data match preset key information, the preset key information being dependent on a type of the obtained sensor data (See Pages 31-33 Section 3.2.1, Page 34 Section 3.2.3, Page 38 Paragraphs 2-3, and Pages 39-40 Section 3.2.5); if the sensor data match the preset key information, outputting a control instruction, wherein the control instruction is for controlling a power consumption of the processor (See Page 34 Section 3.2.3 and Page 38 Paragraphs 2-3).  

In reference to Claim 20, Ge discloses the limitations as applied to Claim 19 above.  Ge further discloses that, if the sensor data do not match the preset key information, the method further includes: continuing to perform the step of obtaining sensor data.  It is noted that Claim 20 recites contingent limitations which, as indicated above, need not be disclosed by the prior art in rejecting the claim if the condition for performing the contingent step is not satisfied.

In reference to Claim 25, Ge discloses the limitations as applied to Claim 19 above.  Ge further discloses that determining whether the sensor data match the preset 

In reference to Claim 30, Ge discloses the limitations as applied to Claim 19 above.  Ge further discloses that the control instruction includes a power saving instruction which includes at least one of a frequency reduction instruction, a voltage reduction instruction, and a shutdown signal instruction one or more units (See Page 27 Paragraph 2 and Page 34 Section 3.2.3).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 10-14, 18-21, 23, 25-26, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2016/0026231 to Ignowski et al. (“Ignowski”) and US Patent Application Publication Number 2018/0096243 to Patil et al. (“Patil”).  It is noted that CN 107368174 A, cited in the Written Opinion of the ISA and submitted by Applicant, claims priority to Ignowski.

In reference to Claim 1, Ignowski discloses a processor control device (See Figure 1 Number 138 and Figure 5 Number 455) for controlling a processor (See Figure 1 Number 120a-120n and Figure 5 Number 410a-410n), comprising a computational circuit (See Figure 4 Number 390) and a memory (See Figure 4 Numbers 360, 370, and 380Ø-380n), wherein the computational circuit is connected to the memory (See Figure 4), the computational circuit is configured to output a control signal according to obtained sensor data (See Figure 3A and Paragraph 56); wherein the sensor data is obtained by one or more sensors configured to collect environmental information of the processor control device (See Paragraphs 32, 48-49, 53, and 56); wherein the computation circuit is configured to process the sensor data to determine whether the obtained sensor data match preset key information, the preset key information being dependent on a type of the obtained sensor data (See Paragraphs 32, 48-49, and 56 [key information includes thermal thresholds, which are dependent upon the sensor data being thermal data; key information is preset in accordance with Applicant’s disclosure on Page 18 Lines 10-18]); and wherein the control signal is output when the obtained sensor data matches the preset key information (See Figure 4 Number 364a and Paragraphs 32, 48-49, 53, and 56), and the control signal is for controlling a power 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Ignowski using the computation circuit configured to invoke a computational model to process thermal sensor data using a machine language algorithm of Patil as the computation circuit to process the thermal sensor data, resulting in the invention of Claim 1, because Ignowski is not limited as to a particular implementation for the computation circuit for processing the sensor data (See Paragraphs 56 and 141 of Ignowski), and the simple substitution of the computation circuit configured to invoke a computational model to process thermal sensor data using a machine language algorithm of Patil as the computation circuit to process the thermal sensor data of Ignowski would have yielded the predictable result of quickly and accurately determining faults or anomalies in the temperature of the processor monitored by the sensors using a system which is easier to train (See 

In reference to Claim 10, Ignowski and Patil disclose the limitations as applied to Claim 1 above.  Ignowski further discloses that the control signal is an on/off signal for turning on or turning off the processor (See Paragraphs 28, 40, 53, and 56 [C6 state removes power from the processor, thus turning it off]).

In reference to Claim 11, Ignowski and Patil disclose the limitations as applied to Claim 10 above.  Ignowski further discloses that the processor control device includes a power controller that is connected to the computational circuit (See Figure 5 Number 455), wherein the power controller is configured to turn on or turn off the processor according to the on/off signal generated by the computational circuit (See Paragraphs 28, 40, 53, and 56 [C6 state removes power from the processor, thus turning it off]).


In reference to Claim 12, Ignowski and Patil disclose the limitations as applied to Claim 11 above.  Ignowski further discloses that the power controller includes an on/off controller and a power interface, wherein the on/off controller is connected between the computational circuit and the power interface in series (See Paragraph 56).

In reference to Claim 13, Ignowski and Patil disclose the limitations as applied to Claim 1 above.  Ignowski further discloses that the control signal is a power saving signal which includes at least one of a frequency reduction signal, a voltage reduction 

In reference to Claim 14, Ignowski and Patil disclose the limitations as applied to Claim 1 above.  Ignowski further discloses a chip comprising the processor control device (See Paragraphs 17, 63, and 80).

In reference to Claim 18, Ignowski and Patil disclose the limitations as applied to Claim 1 above.  Ignowski further discloses electronic equipment comprising the one or more sensors (See Paragraph 52), the processor (See Figure 1 Number 120a-120n and Figure 5 Number 410a-410n), and the processor control device (See Figure 1 Number 138 and Figure 5 Number 455), wherein the processor control device is connected to the processor, and the one or more sensors are connected to the processor and/or the processor control device (See Figures 1 and 5 and Paragraph 52).  Ignowski and Patil do not explicitly disclose that the power consumption per unit time of the processor control device is less than the power consumption per unit time of the processor.  However, there are a finite number of relationships between the power consumption of the processor control device and the processor: the power control device can have the same power consumption as the processor, greater power consumption than the processor, or lower power consumption than the processor.  Furthermore, adjusting the power consumption of the power control device would be within the level of ordinary skill in the art.


In reference to Claim 19, Ignowski discloses a processor control method for controlling a processor (See Figure 1 Number 120a-120n and Figure 5 Number 410a-410n) comprising: obtaining sensor data (See Paragraph 52), wherein the sensor data is obtained by one or more sensors configured to collect environmental information of a processor control device (See Paragraphs 32, 48-49, 53, and 56); process the sensor data (See Paragraphs 32, 48-49, and 56); determine whether the sensor data match preset key information, the preset key information being dependent on a type of the obtained sensor data (See Paragraphs 32, 48-49, and 56 [key information includes thermal thresholds, which are dependent upon the sensor data being thermal data; key information is preset in accordance with Applicant’s disclosure on Page 18 Lines 10-18]); if the sensor data match the preset key information, outputting a control instruction, wherein the control instruction is for controlling a power consumption of the processor (See Paragraphs 51, 53, and 56).  Ignowski further discloses that the computation 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Ignowski using the computation circuit configured to invoke a computational model to process thermal sensor data using a machine language algorithm of Patil as the computation circuit to process the thermal sensor data, resulting in the invention of Claim 19, because Ignowski is not limited as to a particular implementation for the computation circuit for processing the sensor data (See Paragraphs 56 and 141 of Ignowski), and the simple substitution of the computation circuit configured to invoke a computational model to process thermal sensor data using a machine language algorithm of Patil as the computation circuit to process the thermal sensor data of Ignowski would have yielded the predictable result of quickly and accurately determining faults or anomalies in the temperature of the processor monitored by the sensors using a system which is easier to train (See 

In reference to Claim 20, Ignowski and Patil disclose the limitations as applied to Claim 19 above.  Ignowski further discloses that, if the sensor data do not match the preset key information, the method further includes: continuing to perform the step of obtaining sensor data (See Paragraphs 49, 51, 53, and 56).  It is noted that Claim 20 recites contingent limitations which, as indicated above, need not be disclosed by the prior art in rejecting the claim if the condition for performing the contingent step is not satisfied.

In reference to Claim 21, Ignowski and Patil disclose the limitations as applied to Claim 19 above.  Ignowski further discloses that, prior to the determining whether the sensor data match the preset key information, the method further includes: determining whether the sensor data satisfy a preset condition (See Figure 4 Number 365 and Paragraph 54), and if the sensor data satisfy the preset condition, continuing the step of determining whether the sensor data match the preset key information, if the sensor data do not satisfy the preset condition, continuing to perform the step of obtaining sensor data (See Paragraphs 49, 51, 53, and 56).  Patil further discloses that, prior to the determining whether the sensor data match the preset key information, the method further includes: determining whether the sensor data satisfy a preset condition, and if the sensor data satisfy the preset condition, continuing the step of determining whether the sensor data match the preset key information, if the sensor data do not satisfy the 

In reference to Claim 23, Ignowski and Patil disclose the limitations as applied to Claim 21 above.  Ignowski further discloses that the determining whether the sensor data satisfy the preset condition includes: collecting the sensor data at every preset time interval (See Paragraph 37).  Patil further discloses determining whether the sensor data satisfies the preset condition includes: collecting the sensor data at every preset time interval; obtaining sensor data of a current time and caching sensor data of a previous time, determining whether the sensor data of the current time match the sensor data of the previous time, and if the sensor data of the current time is different from the sensor data of the previous time, determining the sensor data satisfies the preset condition (See Paragraphs 18 and 27-28).  It is noted that Claim 23 recites contingent limitations which, as indicated above, need not be disclosed by the prior art in rejecting the claim if the condition for performing the contingent step is not satisfied.

In reference to Claim 25, Ignowski and Patil disclose the limitations as applied to Claim 19 above.  Ignowski further discloses that determining whether the sensor data match the preset key information includes: according to the sensor data, performing a computation to obtain an output result, if the output result is greater than a preset first threshold, determining that the sensor data match the preset key information, and if the 

In reference to Claim 26, Ignowski and Patil disclose the limitations as applied to Claim 25 above.  Patil further discloses that the computational model is obtained through convolutional neural network training (See Paragraphs 4 and 16-18).

In reference to Claim 29, Ignowski and Patil disclose the limitations as applied to Claim 19 above.  Ignowski further discloses that the control method includes a turning on instruction for turning on the processor (See Paragraphs 28, 40, 53, and 56 [C6 state removes power from the processor, thus turning it off]).

In reference to Claim 30, Ignowski and Patil disclose the limitations as applied to Claim 19 above.  Ignowski further discloses that the control instruction includes a power .


Claim(s) 2, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignowski and Patil as applied to Claims 1 and 25 above, and further in view of US Patent Application Publication Number 2018/0288440 to Chao (“Chao”).

In reference to Claim 2, Ignowski and Patil disclose the limitations as applied to Claim 1 above.  Ignowski further discloses that the memory includes a volatile memory and a nonvolatile memory, wherein the volatile memory is configured to cache data (See Paragraph 75).  Patil discloses performing computations on sensor data from temperature sensors based on the computational model stored in a nonvolatile memory (See Paragraphs 16-20, 32, and 46).  Ignowski and Patil do not explicitly disclose that the computational model includes a first computational model and a second computational model, wherein a capacity requirement of the first computational model is less than a capacity requirement of the second computational model, and wherein the nonvolatile memory includes a first capacity model memory and a second capacity model memory, wherein the first capacity model memory is configured to store the second computational model, the second capacity model memory is configured to store the first computational model, and the memory capacity of the first capacity model memory is larger than the memory capacity of the second capacity model memory.  Chao discloses a computational model that includes a first computational model and a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Ignowski and Patil using the multiple computational models of Chao, resulting in the invention of Claim 2, because the simple substitution of the multiple computational models of Chao as the computational model of Ignowski and Patil would have yielded the predictable result of allowing for the use of different models based on the current computational situations (See Paragraph 52 of Chao).

In reference to Claim 27, Ignowski and Patil disclose the limitations as applied to Claim 25 above.  Ignowski and Patil do not explicitly disclose that the computational model includes a first computational model and a second computational model, wherein the capacity requirement of the first computational model is less than the capacity requirement of the second computational model, performing a computation based on the preset computational model to obtain an output result according to the sensor data includes: obtaining the first computational model, and according to the sensor data, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Ignowski and Patil using the multiple computational models of Chao, resulting in the invention of Claim 27, because the simple substitution of the multiple computational models of Chao as the computational model of Ignowski and Patil would have yielded the predictable result of allowing for the 

In reference to Claim 28, Ignowski, Patil, and Chao disclose the limitations as applied to Claim 27 above.  Chao further discloses that the control method comprises: if the first intermediate result is not greater than the second threshold, performing a step of obtaining data (See Paragraphs 52-53 and 57-64).  It is noted that Claim 28 recites contingent limitations which, as indicated above, need not be disclosed by the prior art in rejecting the claim if the condition for performing the contingent step is not satisfied.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignowski and Patil as applied to Claims 1 and 25 above, and further in view of US Patent Application Publication Number 2019/0065208 to Liu et al. (“Liu”).

In reference to Claim 4, Ignowski and Patil disclose the limitations as applied to Claim 1 above.  Patil further discloses that the computational circuit includes a neural network processing unit that is configured to perform the machine learning algorithm (See Paragraphs 4 and 16-18) and can be implemented in any suitable hardware (See Paragraphs 31, 45, and 51-53).  However, Ignowski and Patil are silent as to the particular structure of the computational circuit, and do not explicitly disclose that he computational circuit includes a primary processing circuit, one or more first-level processing circuits, and one or more second-level processing circuits, wherein the primary processing circuit is connected to the one or more second-level processing 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Ignowski and Patil using the neural network computational circuit structure of Liu, resulting in the invention of Claim 4, in order to yield the predictable result of reducing computation time and decreasing power consumption (See Paragraphs 4 and 7 of Liu).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignowski and Patil as applied to Claim 1 above, and further in view of knowledge commonly known in the art and admitted by Applicant to be prior art.

In reference to Claim 7, Ignowski and Patil disclose the limitations as applied to Claim 1 above.  Ignowski further discloses that the processor control device includes a sensor control unit, wherein the sensor control unit is connected to the computational circuit and is configured to control a signal transmission between the processor control device and a sensor, wherein the sensor control unit includes a controller, wherein the controller is configured to control the sensor (See Paragraph 94), wherein the sensor control unit further includes a configuration memory that is connected to the controller, wherein the configuration memory is configured to store interactive information that is input by users (See Paragraphs 54 and 97).  Ignowski and Patil do not explicitly disclose that the sensor control unit includes a caching unit, wherein the controller and the caching unit is communicatively connected, and the caching unit is configured to cache a sensor signal sent by the sensor.  Official Notice is taken that caching data in a cache memory unit is well known in the art.  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Ignowski and Patil using a well-known cache memory unit to cache the sensor data for use by the controller, resulting in the invention of Claim 7, in order to yield the predictable result of temporarily storing the data so that it can be accessed at a later time without requiring it to be immediately used.

Claim(s) 1, 10-14, 18-20, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2017/0257079 to Jain et al. (“Jain”) and Patil.

In reference to Claim 1, Jain discloses a processor control device (See Figure 1) for controlling a processor (See Figure 1 Numbers 132-2 – 132-4 and Paragraph 25), comprising a computational circuit (See Figure 1 Number 136) and a memory (See Figure 1 Number 190), wherein the computational circuit is connected to the memory (See Figure 1), the computational circuit is configured to output a control signal according to obtained sensor data; wherein the sensor data is obtained by one or more sensors configured to collect environmental information of the processor control device (See Paragraphs 38 and 41); wherein the computation circuit is configured to process the sensor data to determine whether the obtained sensor data match preset key information, the preset key information being dependent on a type of the obtained sensor data (See Paragraphs 28 and 38-44 [key information includes thermal thresholds, which are dependent upon the sensor data being thermal data; key information is preset in accordance with Applicant’s disclosure on Page 18 Lines 10-18]);  and wherein the control signal is output when the obtained sensor data matches the preset key information (See Paragraphs 28, 31, and 38-44) and the control signal is for controlling a power consumption of the processor in accordance with the obtained sensor data (See Paragraphs 28 and 38-44).  Jain further discloses that the computation circuit is not limited as to a particular implementation for processing the sensor data to compare it with the preset key information in order to generate the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Jain using the computation circuit configured to invoke a computational model to process thermal sensor data using a machine language algorithm of Patil as the computation circuit to process the thermal sensor data, resulting in the invention of Claim 1, because Jain is not limited as to a particular implementation for the computation circuit for processing the sensor data (See Paragraph 65-67 of Jain), and the simple substitution of the computation circuit configured to invoke a computational model to process thermal sensor data using a machine language algorithm of Patil as the computation circuit to process the thermal sensor data of Ignowski would have yielded the predictable result of quickly and accurately determining faults or anomalies in the temperature of the processor monitored by the sensors using a system which is easier to train (See Paragraphs 1, 4, and 18 of Patil), thus improving the throttling of the processor based on the temperature.

In reference to Claim 10, Jain and Patil disclose the limitations as applied to Claim 1 above.  Jain further discloses that the control signal is an on/off signal for turning on or turning off the processor (See Paragraphs 33, 44, 68, and 71).

In reference to Claim 11, Jain and Patil disclose the limitations as applied to Claim 10 above.  Jain further discloses that the processor control device includes a power controller that is connected to the computational circuit (See Figure 1 Numbers 138-1 – 138-4, Figure 2 Number 138, and Figure 5 Number 528), wherein the power controller is configured to turn on or turn off the processor according to the on/off signal generated by the computational circuit (See Paragraphs 33, 44, 68, and 71).

In reference to Claim 12, Jain and Patil disclose the limitations as applied to Claim 11 above.  Jain further discloses that the power controller includes an on/off controller (See Figure 5 Number 528) and a power interface (See Figure 1 Numbers 138-1 – 138-4 and Figure 2 Number 138), wherein the on/off controller is connected between the computational circuit and the power interface in series (See Figures 1 and 2).

In reference to Claim 13, Jain and Patil disclose the limitations as applied to Claim 1 above.  Jain further discloses that the control signal is a power saving signal which includes at least one of a frequency reduction signal, a voltage reduction signal, and a shutdown signal for one or more units (See Paragraphs 33, 44, 68, and 71).

In reference to Claim 14, Jain and Patil disclose the limitations as applied to Claim 1 above.  Jain further discloses a chip comprising the processor control device (See Paragraphs 4 and 17).

In reference to Claim 18, Jain discloses the limitations as applied to Claim 1 above.  Jain further discloses electronic equipment comprising the one or more sensors (See Figure 1 Numbers 134-1 – 134-4), the processor (See Figure 1 Numbers 132-2 – 132-4 and Paragraph 25), and the processor control device, wherein the processor control device is connected to the processor (See Figures 1 and 2), and the one or more sensors are connected to the processor and/or the processor control device (See Figure 1), wherein the power consumption per unit time of the processor control device is less than the power consumption per unit time of the processor. (See Paragraph 28 [if reducing power consumption of the processor while raising power consumption of the processor control device results in an overall reduction in power consumption, then the processor control device must me consuming less power than the processor]).

In reference to Claim 19, Jain discloses a processor control method for controlling a processor (See Figure 1 Numbers 132-2 – 132-4 and Paragraph 25) comprising: obtaining sensor data (See Figure 1 Numbers 134-1 – 134-4 and Paragraph 28), wherein the sensor data is obtained by one or more sensors configured to collect environmental information of a processor control device (See Paragraphs 38 and 41); process the sensor data (See Paragraphs 28, 31, and 38-44); determine whether the sensor data match preset key information, the preset key information being 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Jain using the computation circuit configured to invoke a computational model to process thermal sensor data using a machine language algorithm of Patil as the computation circuit to process the thermal sensor data, resulting in the invention of Claim 19, because Jain is not limited as to a particular implementation for the computation circuit for processing the sensor data (See Paragraph 65-67 of Jain), and the simple substitution of the computation circuit 

In reference to Claim 20, Jain and Patil disclose the limitations as applied to Claim 19 above.  Jain further discloses that, if the sensor data do not match the preset key information, the method further includes: continuing to perform the step of obtaining sensor data (See Paragraphs 28, 31, and 38-44).  It is noted that Claim 20 recites contingent limitations which, as indicated above, need not be disclosed by the prior art in rejecting the claim if the condition for performing the contingent step is not satisfied.

In reference to Claim 25, Jain and Patil disclose the limitations as applied to Claim 19 above.  Jain further discloses that determining whether the sensor data match the preset key information includes: according to the sensor data, performing a computation to obtain an output result, if the output result is greater than a preset first threshold, determining that the sensor data match the preset key information, and if the output result is less than or equal to the preset first threshold, determining that the sensor data do not match the preset key information (See Paragraphs 28, 31, and 38-44).  Patil further discloses that determining whether the sensor data match the preset 

In reference to Claim 26, Jain and Patil disclose the limitations as applied to Claim 25 above.  Patil further discloses that the computational model is obtained through convolutional neural network training (See Paragraphs 4 and 16-18).

In reference to Claim 29, Jain and Patil disclose the limitations as applied to Claim 19 above.  Jain further discloses that the control method includes a turning on instruction for turning on the processor (See Paragraphs 33, 44, 68, and 71).

In reference to Claim 30, Jain and Patil disclose the limitations as applied to Claim 19 above.  Jain further discloses that, the control instruction includes a power saving instruction which includes at least one of a frequency reduction instruction, a voltage reduction instruction, and a shutdown instruction for some units (See Paragraphs 33, 44, 68, and 71).

Claim(s) 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain and Patil as applied to Claims 1 and 25 above, and further in view of Chao.

In reference to Claim 27, Jain and Patil disclose the limitations as applied to Claim 25 above.  Jain and Patil do not explicitly disclose that the computational model includes a first computational model and a second computational model, wherein the capacity requirement of the first computational model is less than the capacity requirement of the second computational model, performing a computation based on the preset computational model to obtain an output result according to the sensor data includes: obtaining the first computational model, and according to the sensor data, performing a computation based on the first computational model to obtain a first intermediate result, determining whether the first intermediate result is greater than a second threshold, and if the first intermediate result is greater than the second threshold, obtaining the second computational model, and according to the sensor data, performing a computation based on the second computational model to obtain an output result.  Chao discloses a computational model includes a first computational model and a second computational model, wherein the capacity requirement of the first computational model is less than the capacity requirement of the second computational model, performing a computation based on the preset computational model to obtain an output result according to data includes: obtaining the first computational model, and according to the data, performing a computation based on the first computational model to obtain a first intermediate result, determining whether the first intermediate result is greater than a second threshold, and if the first intermediate result is greater than the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Jain and Patil using the multiple computational models of Chao, resulting in the invention of Claim 27, because the simple substitution of the multiple computational models of Chao as the computational model of Ignowski and Patil would have yielded the predictable result of allowing for the use of different models based on the current computational situations (See Paragraph 52 of Chao).

In reference to Claim 28, Jain, Patil, and Chao disclose the limitations as applied to Claim 27 above.  Chao further discloses that the control method comprises: if the first intermediate result is not greater than the second threshold, performing a step of obtaining data (See Paragraphs 52-53 and 57-64).  It is noted that Claim 28 recites contingent limitations which, as indicated above, need not be disclosed by the prior art in rejecting the claim if the condition for performing the contingent step is not satisfied.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain and Patil as applied to Claims 1 and 25 above, and further in view of Liu.

In reference to Claim 4, Jain and Patil disclose the limitations as applied to Claim 1 above.  Patil further discloses that the computational circuit includes a neural network processing unit that is configured to perform the machine learning algorithm (See Paragraphs 4 and 16-18) and can be implemented in any suitable hardware (See Paragraphs 31, 45, and 51-53).  However, Ignowski and Patil are silent as to the particular structure of the computational circuit, and do not explicitly disclose that he computational circuit includes a primary processing circuit, one or more first-level processing circuits, and one or more second-level processing circuits, wherein the primary processing circuit is connected to the one or more second-level processing circuits, and the one or more second-level processing circuits each is connected to one or more first-level processing circuits, wherein the primary processing circuit includes a control circuit, a vector computing unit circuit, an arithmetic and logic unit circuit, an accumulator circuit, and a direct memory access circuit.  Liu discloses a computational circuit for performing a neural network machine learning algorithm that includes a primary processing circuit (See Figure 1b Number 111), one or more first-level processing circuits (See Figure 1b Number 112), and one or more second-level processing circuits (See Figure 1b Number 113), wherein the primary processing circuit is connected to the one or more second-level processing circuits (See Figure 1b), and the one or more second-level processing circuits each is connected to one or more first-level processing circuits (See Figure 1b), wherein the primary processing circuit includes a control circuit, a vector computing unit circuit, an arithmetic and logic unit circuit, an accumulator circuit, and a direct memory access circuit (See Paragraph 29).  
.

Response to Arguments

Applicant's arguments filed 9 February 2022 have been fully considered but they are not persuasive.

Applicant’s arguments have failed to address the prior art rejections in view of Jain as well as several of the rejections under 35 USC 112.  As set forth in 37 CFR 1.111(b), “The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references…A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”  Since Applicant’s response appears to be bona fide, the Examiner has chosen to exercise the discretion to accept the response and issue the instant Office Action, as set forth in 

Applicant has argued that the type of sensor data collected by the sensors is different depending on the sensors used to collect the data (See Page 8) and that the sensor data is not limited to one specific type of sensor data (See Page 9).  In response, the Examiner notes that the features upon which applicant relies (i.e., using different types of sensors to provide different types of sensor data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims recite the limitation “performing the step of obtaining sensor data”, but do not recite any limitation that repeated/re-performed/performed again, or anything to that effect.  

Applicant has argued that Ignowski does not disclose the use of a computational model using a machine learning algorithm to determine whether the sensor data matches preset key information (See Page 9).  In response, the Examiner notes that, as indicated in the above rejections, Ignowski was not relied upon to disclose such a feature.  Rather, Patil was relied upon to disclose the use of a computational model using a machine learning algorithm to determine whether the sensor data matches preset key information.  Furthermore, it is noted that the thermal thresholds of Ignowski based on the use of thermal data from thermal sensors, and are preset key information 

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186